Lorain App. No. 99CA007318. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed October 5, 2000, at page 2:
“Whether the language of R.C. 2151.35(B)(1) requires a juvenile court to dismiss a complaint without prejudice on its own motion when «the court cannot hold the dispositional hearing within ninety *1492days of the filing of the complaint.”
F.E. Sweeney and Pfeifer, JJ., dissent.
The conflict cases are In re Kutzli (1991), 71 Ohio App.3d 843, 595 N.E.2d 1026; In re Bailey (Apr. 17, 1998), Lucas App. No. L-96-363, unreported, 1998 WL 196287; and In re N.B. (Apr. 15, 1996), Butler App. Nos. CA95-02-031, CA95-03-056 and CA95-06-017, unreported, 1996 WL 174546.
Sua sponte, cause consolidated with 00-1785, In re Olah, Lorain App. No. 99CA007318.